DETAILED ACTION
Status of Claims
	Claims 1-2 and 4-17 are pending.
	Claim 3 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Status of Objections and Rejections
	The previous objections to claims 2 and 4 are withdrawn in view of Applicant’s amendment.
The grounds of rejection from the previous Office action are withdrawn in view of Applicant’s amendment.  
	New grounds of rejection are necessitated by amendment. 

Claim Objections
Claims 1-2, 5-6, 12 and 15-17 are objected to because of the following informalities: “the housing” (lines 3 and 12, claim 1) may be more appropriately written as “the handheld housing”.  Appropriate correction is required.  The term “housing” is also present in claims 2, 5-6, 12 and 15-17.
Claim 1 is objected to because of the following informalities: “wherein the user operable control provide” may be more appropriately written as “wherein the user operable control provides”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the term “a range of adjustment settings” is indefinite because it is unclear what is required by the phrasing.  It is unclear what range is being referred to.  It is unclear what adjustments are being described.  The metes and bounds of the claim are unclear. 
Claim 1 recites the limitation "the distal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the distal end is either of the first end or second end.  The designation of ends is unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568) in view of Zhang et al. (CN 102605395). 
Regarding claim 1, Sedlacek discloses an electrochemical etching marker (title) (= a pen; pen being defined as an instrument for writing (e.g. marking)), comprising:
A handheld housing (e.g. 110) [0065] (= a handheld housing extending along a housing axis between a first and second end, the housing adapted to be supported by a user’s fingers at a distal end during use; the claimed “with the first end extending distally from the user’s fingers” is claim language directed towards the manner of operating the claimed pen and does not further structurally limit the claimed pen; fingers may be positioned at multiple positions; the device of Sedlacek is a handheld device [0041] and a user’s fingers support the housing; the manner of holding a device does not limit the structure of the device.);
An on-board reservoir (e.g. 623) (abstract, [0102]) (= a self-contained reservoir holding a solution);
A valve (e.g. 631) [0104], [0120] (Figure 9) (= a metering valve providing a range of adjustment settings and positioned between the reservoir and the metering tip);
Contact pad (e.g. 652) [0103] (= a metering tip extending from the first end and communicating through the metering valve with the reservoir to receive and release solution from the metering tip) and
Electrical assembly (1030) retained within the handheld housing and including a current controller marker electrode (1034) and connected with a power source [0122]-[0123] (= an electrical cable received by the housing and providing a conductor in electrical communication with solution passing through the metering tip).
The teachings of Sedlacek are directed towards different electrochemical etching processes.  Sedlacek does not explicitly disclose anodization, however, anodization is an electrochemical process that removes a metal and converts the metal to an oxide.  The electrodes of anodization and electrochemical etching are polarized in the same fashion therefore one of ordinary skill in the art would have found it obvious to utilize the electrochemical etching device of Sedlacek as an anodizing marker for example to provide an electrochemical treatment to a surface of a metal.  An anodizing solution would therefore be present.  The instant claim does not further specify the composition of the anodizing solution.  
Sedlacek fails to disclose the claimed user operable control as claimed. 
Zhang discloses a handheld electrolytic device comprising an adjustment button (19) which when the button is pressed, a microprocessor control module (11) can control the increase or decrease of the output voltage therefore output a reasonable voltage and ensure the quality of the electrolytic process ([0025], Figure 1).  Increasing or decreasing the voltage would result in multiple nonzero values.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a user operable control as claimed because Zhang discloses that the quality of the electrolytic process is maintained by controlling and adjusting the voltage applied.  It would have been obvious to modify the device of Sedlacek with the adjustment button of Zhang for controlling the electrochemical process.  Sedlacek indicates that the magnitude of the voltage is adjusted and it would have therefore been obvious to utilize a button to control the magnitude of the voltage [0046].  
Regarding claim 2, Zhang discloses the adjustment button (19).  As depicted in Figure 1, the button is inclusive of a “+” and “-“.  The adjustment button is pressed and therefore accessible through the housing.  The claimed “to be operable by a user hand while the user’s hand is supporting the housing” is claim language directed towards the manner of operating the claimed device and does not further structurally limit the claimed device (MPEP § 2114 II). Additionally, Sedlacek discloses an actuator/trigger (1016) which activates a current controller (1032) which controls an electric potential or current between the marker electrode (1034) and the target surface connector (1036) during a selected type of electrochemical marking including the magnitude of the current, waveform, etc. [0116] and [0123]-[0125]. 
Regarding claim 4, Zhang discloses the adjustment button (19).  As depicted in Figure 1, the button is inclusive of a “+” and “-“ and therefore has first and second buttons.  A maximum voltage is directed towards the manner of operating the claimed device and does not further structurally limited the claimed device.  
Regarding claim 5, Sedlacek discloses the actuator and electrical control as described above.  Sedlacek discloses an actuator (116 = operator) including a switch portion configured to actuate a switch to electrically connect the current controlled to the first electrode [0011].  The phrase “to cease providing electrical power…when the operator is not activated by the use” is regarded as the manner of operating the device which does not differentiate apparatus claims from the prior art (MPEP § 2114).  Moreover, the combination above is capable of performing such cease of power.    
Regarding claim 6, Sedlacek discloses electrical connectors for contact with the solution [0004]. Further, the claim language is directed towards the manner of operating the claimed device (MPEP § 2114).  
Regarding claim 7, Sedlacek discloses a series of releasable connectors at a first end (Figure 2B, e.g. pad (152) receives fluid (154) and provides it to the insulated stencil (160)) [0067]-[0070].
Regarding claim 12, Sedlacek discloses the actuator (616) is configured to move a fulcrum (641) attached to a rearward end (643) of the reservoir such that the fulcrum (641) drives the reservoir (623) forward toward marker assembly (650). When driven forward, the reservoir valve (631) opens and permits electrolytic fluid disposed within the reservoir to flow into the pad (652) [0103]. 
Regarding claim 15, Sedlacek discloses wherein the reservoir (623) is refillable and defines a fill port (627) at a top portion with a closable reservoir lid (629). [0102]. 
Regarding claim 17, Sedlacek discloses a projection from the housing (Figure 18).  The first end may be interpreted as the left most end of the handheld device of Sedlacek in Figure 18 for example.  A second end may be either the top, right end or the bottom, right end when viewing Figure 18 of Sedlacek for example.  A housing axis may extend throughout the entire housing of Sedlacek.  A radial projection is therefore in a parallel axis to the first and second ends receiving the electrical cable.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568), in view of Zhang et al. (CN 102605395) and in view of Ash et al. (US 4,402,799).  
Regarding claim 8, Sedlacek and Zhang disclose the claimed invention as described above.  Zhang discloses the use of a brush [0002].  The combination fails to disclose independent multiple filaments as claimed.  
Ash discloses in the field of electrolytic treatment brushes (67) having multiple filaments that enable the treatment of multiple sides of a surface being treatment (Col. 3 lines 43-53).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a porous brush providing a conduit of porosity between the valve and multiple independent filaments because Ash teaches that a brush with multiple filaments is capable of treating multiple sides of a surface during an electrolytic treatment.  It would have been obvious to adjust the pad of Sedlacek in view of Zhang with filaments in order to treat surfaces with complex structures. Multiple filaments indicates independent filaments (e.g. have some separation). The combination provides a conduit between the metering valve and multiple filaments.   
Claims 9-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568), in view of Zhang et al. (CN 102605395) and in further view of Kerschgens (US 3,520,792).
Regarding claim 9, the combination of Sedlacek and Zhang discloses the tip as described above.  The combination fails to disclose wherein the metering tip provides a porous stylus including a point.  The claimed ‘sharpened’ is directed towards the method of forming the porous stylus and does not further limit the claimed porous stylus. 
In the field of electrolytic treatment, Kerschgens discloses wherein a liquid carrier can include a porous ball (64) of the housing and container (48, 49) (Figure 8, Col. 5 lines 63-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a porous stylus with a point because Kerschgens teaches that the porous carrier may be any shape such as a ball or pin shape to treat the surface of the substrate. It would have been obvious to modify the pad shape of Sedlacek for producing the same or similar predictable result. Selection of the shape of the pad or tip is an obvious engineering design choice in view of the prior art described above.  
Regarding claim 10, Kerschgens discloses the porous ball for example being resiliently positioned (= spring-loaded) (Col. 5 lines 45-67). The claimed “may by” is optionally required.
Regarding claim 11, Sedlacek discloses that the stencil with pad is formed in the shape or pattern of the desired mark to be placed on the object [0070].  Sedlacek and Zhang do not disclose interchangeable metering tips.
In the field of electrolytic treatment, Kerschgens discloses wherein a liquid carrier can include a porous ball (64) of the housing and container (48, 49) (Figure 8, Col. 5 lines 63-67). Kerschgens discloses that the apparatus can include various tips (e.g. pin, ball, etc.) to perform the electrolytic process (Col. 5 lines 45-67).  Given the claim language “selected from the group” the set of different interchangeable metering tips are selected of at least one of the elements listed.  The instant claim does not require all of the claimed metering tips claimed as currently written.  
Regarding claim 16, Kerschgens discloses wherein parts including the housing are electrically insulating materials (Col. 4 lines 5-10). 
 Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlacek et al. (US 2019/0160568), in view of Zhang et al. (CN 102605395) and in further view of Muratori et al. (US 5,964,990).
Regarding claims 13-14, Sedlacek and Zhang disclose the claimed invention as applied above including a power source [0010] and [0055] (Sedlacek).  The combination does not explicitly disclose the power source comprising a ground cable, however, grounding a workpiece is well known in the electrolytic treatment field as taught by Muratori (Col. 1 lines 13-22).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a power supply with a grounding cable for grounding the workpiece during electrolytic treatment.  Sedlacek discloses the current controller connected with the power supply for adjusting the magnitude of the current which is customized according to the type of electrochemical marking selected by the user and/or that corresponds with the object to be marked [0046].  

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered.  The remarks on pages 6-7 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time.  New grounds of rejection are necessitated by amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795